                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CALVIN BROWN,

                              Plaintiff,
       v.                                                            Case No. 20-cv-0206-bhl


KEVIN CARR, et al,

                              Defendants.


                                    NOTICE AND ORDER


       Plaintiff Calvin Brown who is representing himself, filed a complaint under 42 U.S.C.

§1983. On March 5, 2021, Defendants Bones, Davidson, and O’Donnell filed a motion for

summary judgment on the ground that Brown failed to exhaust the available administrative

remedies before he filed his lawsuit. Dkt. No. 31. Under Civil L. R. 56(b)(2), Brown’s response

materials are due within thirty days of service of the motion, or by Monday, April 5, 2021. In

responding to the motion, Brown must respond to each of the proposed findings of fact by agreeing

with each proposed fact or explaining why he disagrees with a particular proposed fact. If he does

not indicate one way or the other, the Court will assume that he agrees with the proposed fact.

Brown must support every disagreement with a proposed fact by citing to evidence. He can do

that by relying on documents that he attaches to his response or by telling the Court his version of

what happened in an affidavit or an unsworn declaration under 28 U.S.C. §1746.1 An unsworn

declaration is a way for a party to tell his side of the story while declaring to the Court that




       1
         At the bottom of his declaration, he should state: “I declare under penalty of perjury that
the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. §1746(2).


            Case 2:20-cv-00206-BHL Filed 03/08/21 Page 1 of 2 Document 35
everything in the declaration is true and correct. Brown must also respond to the legal arguments

in the brief.

        The Court reminds Brown that, under Civil L. R. 7(d), a party’s failure to respond to a

motion is sufficient cause for the Court to grant the motion. If Brown believes he needs additional

time to prepare his response materials, he must file a motion asking the Court to extend the deadline

before his response materials are due. If he files such a motion, he must explain why he needs

additional time and how much additional time he needs.

        IT IS THEREFORE ORDERED that, if by April 5, 2021, Brown does not respond to

the summary judgment motion or does not request additional time to do so, the Court will grant

the motion.

        Dated at Milwaukee, Wisconsin this 8th day of March, 2021.

                                              BY THE COURT:


                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




                                                 2

          Case 2:20-cv-00206-BHL Filed 03/08/21 Page 2 of 2 Document 35
